1*54-/3
                                 ELECTRONIC RECORD




COA # 14-12-00970-CR                                         OFFENSE: Aggravated Robbery

STYLE: Larry Jordan v The State of Texas                       COUNTY: Harris

                                                                            St
coa disposition: Affirmed as Reformed              TRIAL COURT: 351              District Court


DATE: 11/14/2013             Publish: No                               TC CASE #: 1333308




                         IN THE COURT OF CRIMINAL APPEALS




STYLE: Larrv Jordan v The State of Texas   CCA #


         5tate?S                     Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:


DATE: y^Ot-'J /£. *2&/V                            SIGNED:                        PC:

JUDGE:      /^                                     PUBLISH:                       DNP:




                                                                                         MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                            ELECTRONIC RECORD